DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 2, 3, 5-11, 13-18 and 29-40 allowable. Claims 19-28 and 41-43, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim 5. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of inventions group II, II and III as set forth in the Office action mailed on 10/08/2020, is hereby withdrawn and claims 19-28 and 41-43  are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Attorney Keith D. Weiss on 09/08/2021.

The application has been amended as follows:
                                                         In The Claims 
4.	In claim 5, line 3 replace “capable of further isolating” with --capable of isolating--.
In claim 19, lines 3-4, replace “aggregate grains with and/or of the biogenic silicic acid” with --aggregate grains of the biogenic silicic acid--.
	In claim 22, at the end of line 1, replace “before mixing with the” with --before mixing with--.
	In claim 23, line 1, replace “a plate” with --the plate--.
	Cancel claim 44 from the application.

Allowable Subject Matter
5.	Claims 2, 3, 5-11 and 13-43 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and or adequately suggest as in claim 5: an insulating plate for isolating or thermally insulating a metal bath that comprises at least one expanding agent in unexpanded form, the expanding agent configured to expand under temperature load, such that the plate disintegrates into the covering laver comprising a loose, free-flowing bulk material, at the latest upon direct contact with the metal bath; 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A/Examiner, Art Unit 1733 
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733